UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
MORE ROOFING, INC., Case No.: 2:19-cv-04925
(NGG)(SMG)
Plaintiff,
-against-
WILLIAM SCRIVENS, JOHN BREGMAN, CERTIFICATION OF
FRANK CYRWUS, INC. and FRANK STEPHEN BIALKOWSKI, ESQ.
CYRWUS,
Defendants.
Xx
I, Stephen Bialkowski, do hereby certify as follows:
1. I am an attorney-at-law and licenced to practice before this court and a member of

the Law Offices of Stephen Bialkowski, LLC, attorneys for Frank Cyrwus, Inc. (“FCI”). As
such, I am fully familiar with the facts stated herein.

2. Exhibit “A”, attached to this Certification, is a true and exact copy of a More
Roofing, Inc. (“More”) "Payments received from Great Neck Public Schools for Great Neck
Miller North High School" form bearing More bate stamp "More_0001" and a More Job Cost
Report for the Great Neck project bearing More bate stamps "More_0002 to More_0006".

3. These documents (Exhibit”A”) were provided by More to my office in response to
FCI’s Rule 76 Demand pursuant to the New York Lien Law.

I certify under penalty of perjury that the foregoing is true and correct.

Executed on March 11, 2020.

 
Case 2:19-cv-04925-NGG-LB Document 16-19 Filed 03/12/20 Page 2 of 7 PagelD #: 524

Exhibit “A”
Payments received from Great Neck Public Schools for Great Neck Miller North High School job

 

 

Date Check number Payor Payment req. Amount
06/21/2018 568 Great Neck Public Schools Payment application #1 155,996.36
07/31/2018 588 Great Neck Public Schools Payment application #2 83,757.85
08/28/2018 604 Great Neck Public Schools Payment application #3 550,866.09
09/04/2018 610 Great Neck Public Schools Payment application #4 1,292,181.98
09/24/2018 629* Great Neck Public Schools Payment application #5 partial 465,312.05
09/24/2018 623* Great Neck Public Schools Payment application #5 balance 520,175.75
01/09/2019 662 Great Neck Public Schools Payment application #6 225,003.70
02/19/2019 705 Great Neck Public Schools Payment application #7 203,963.24

3,497 ,257.02
02/19/2019 201559 Great Neck Public Schools MR-1335 Insurance reimbursement for damage 85,205.46

S:\1-Accounting\LEGAL\Zabell and Associates\FRANK CYRWUS 5.30.19\GNHS - Miller N - Job income and expense detail.xlsx

MORE_0001
757 Ast MORE ROOFING, INC.

“ Job Actual Cost Dotall
January 31, 2008 through September 10, 2019

 

Address Memo Account
— — ——

 

190032 - GREAT HECK HS MILLER NORTH

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Genera Jorn OW2S2018 RICH MARAGINA $73 Commack Ril, Commack, NY 11325 HOME DEPOT fuel and ol for mactsnes on ob 50100 - Job Matera tac
Genera Jorn 10057083 FOGH MARACIMA $73 Commack Rel. Commack. NY 11725 Ace Hardare hie saws S100 - Job Materats arzt
Gee bund §=(0602019 1EQIR FOCH MARACINA $73 Commack Red, Commack, WY 11725 JQOOIR - GREAT NECK HS MLLER NORTH 30100 + Job Matoruta 79720
Goren Joma 72018 GIES. MS TIMES THREE M9 AT More Rooting. Inc. SDOORR - GREAT NECK HS MALER MORTH $3001 - S.scontracser MAX3 aoe
General ound 08312018 | GHHSI Mg TES THREE (0 AT Mowe Roding, ne 1OG0SR - GREAT HECK HS MLLER WORTH 59001 - Svocortranter KOC 51,189.29
Genera Jounas OF DOT0IS «GNSS Mg TIMES THREE (WO AT MORE ROOFING 10003R - GREAT NECK HS MLER NORTH 59001 - Sutcortractor RO 1st
Geen dora = 08/91/2002 GNHS1 MORE CONSULTING CORP. MC PAYROLL ON 19003 GAHS: 53002 - Subcorivector MC era
Gerecst sorrel O7FU2013 GIS MORE CONSULTING CORP MC PAYROLL ON 12003 GMS $3002 - Suboorsraceyr MC 10.912 46
Gere oun 90020138. GMKS MORE CONSULTING CORP. 19 Cad Dock Pat Yaghiann, Hy 11960 UC PAYROLL ON (80038 GNHS 53002 - Subcortractor MC 250391
Corer Jound CONBINID §— 1ECORR FER MORE CONSULTING CORP. Jee to rence payrcd expanse farm MC MC PAYROLL ON 18003 GNHS $3002 - Subcontract MC 2.00901
Genera Jounal OUI20I9 MAR MORE CONSULTING CORP. MG PAYROLL OW 180038 GNEES 59002 - Subcortrackar WC asoras
Gere Jorn = OH Z01D 18003R MORE CONSULTING CORP. MG PAYROLL ON 180032 GNHS: SBICO2 - Subcontractor MC $6026
General Jounal 0252018 FOC MARACINA 493 Commaca Ra, Commaca, MY 11725 FURL GREAT NECK #3 4nLLER WORTH 60000 - Auto epense 2500
Bs o7ns20ts 7re0a73 ASC Supply Co-ce PO Dos 415436, Boston GA 02741-4635 1019.17
ea oomezota —1918257-0000 ABLE EQUPMENT RENTAL CC 1050 GRAND BLVD, DEER PARK IY 11729 2.39031
o ocenezots — 1015257-0002 ABLE EQUIPMENT RENTAL -CG 1054 GRAND BLVD. DEER PARK IY 11729 2.00.00
ot on0s7z0I8 1021191-0002 ASLE EQUIPMENT RENTAL - CC 1082 GRAND BLVD, DEER PARC NY 11729 75.42
eo oomvz0re §—1013283-0004 ABLE EQUPMENT RENTAL -CC 1039 GRAND BLVD, DEER PARK WY 11720 12322
oa oarezote — 1076012-0001 ABLE EQUPLENT RENTAL CC 1084 GRAND BLVD, DEER PARK WY 11729 am300
Ba OM2V20tB 1028302-0001 ABLE EQUPMENT RENTAL - CO 1055 GRAND BLVD. DEER PARK MY 117279 177500
ua OM2HZ018 1028363-0001 ABLE EQUPMENT RENTAL - CC 1035 GRAND GLVD. DEER PARK MY 11779 v1
oa eenzzots — 1021191-0001 ABLE EQUPMENT RENTAL CC 1057 GRAND BLVD, DEER PARK NY 11729 3,175.00
ea ormenore —1025263-000 GLE EQUPMENT RENTAL -CG 1098 GRAND BLVD, DEER PARK NY 11729 331500
Croan senuzote | 207211 ABLE EQUPMENT RENTAL CC 1089 GRAND BLVD, DEER PARKNY 11729 910
Ba penweorn §— 1095283-0002 ABLE EQUPMENT RENTAL -CC 1060 GRAND BLVD, DEER PARK NY 11720 3,000 09
ba oamenots 10760120002 ABLE EQUPNENT RENTAL -CG 1061 GRAND GLVD. DEER PARK HY 11720 16086
aa OB2N201B 1015263-0000 ABLE EQUPMENT RENTAL - CC 1062 GRAND BLVD. DEER PARK NY 11729 3000.00
oa oszzza1e = 1071028-0001 ABLEEQUPMENT RENTAL -CC 1063 GRAND BLWD, DEER PARK HY 11720 na
oa O724/2015 12039 ADSOLUTE GOMFORT. INC. 52 3. TYSON AVENUE, FLORAL PARC NY 11001 HVAC Equipment 3058.19
ba owgorz018 ADE. Satta ADE SYSTEMS, INC. {9 WILGUR STREET. LYNGROOK. HY 11563. HVAC Equament 1980.00
Crodit Cord Chay 0472072010 ater Rook Vac 95-123 Farmerach Way. Mewark NJ O7114 Roo! vec 000
ba osezote ter 160038, Acter Root Ve 95-123 Farmennch Way, Newark MY OF198 Root wae 95.25.00
hack ornsnote 1444 1A’ States Restoraban, tn. PO Dit 126, Ricgeteld Perk, HAGTOEO and regraton 0.00
Creck O72N2018 14S (Ad States Restorabon, inc, PO Boa 120, Poigetied Park. NJOT681 (Cleaning and restoration 7,000.00
Grech ooon2018 1454 41 States Restorabon, inc. PO Boa 120. Ridpetid Park. NJOTOS2 Clearing and resistin 9,100.00
Check, OBNG201B 148 (Ad States Resioraban, inc. PO Dos 126, Ridigeted Park, NJ 07683, 720.00
Check carezo 1695 An States Rastorabon, Ine PO fine 176, Prcigetatd Dark, HIOTOGE Tete 19.000.00
creck oonazoIs 1596 Ad States Restrabon, Inc. 0 fos 126, odgetatd Park, NJO708S [Camaning. 6.50000
ba o4ea2008 1887066000 Atted Baking Supoty -0.Doa S870, New York NY 10087-5870 Rooting surshes 732.86
ba o7enz018 © 19486170-00 ied Baking Surzdy © OBoe S07D, New York MY 10087-5671 Roofing sores mart
Ba O7022018 IHERMS-OO Aled Basiiang Supply FO Bor TO, New York NY 10057-5672 Roving wuppews 2500
on orowzo1s §—-1su2sH00-00 ted Buisng Sutoty PO Bow S670, New York NY 10087-5672 Reofing ewsckes 465.30
ba OTmIz018 —19340079-00 Aes Baiting Suey PO Dar S670, New York NY 10007-8674 Roofing supphes 41,908.00
Be O7A12018 19091378-cO ted Bustong Supcty PO Bar SATO. New Yor NY 10087-5475 Roctng surptes 2136382
oa ormvzote —1990452-00 Aved Butdng Supty P OB: S670, New Vou NY 10007-5676 Rooting sucskes 16.990.15,
cs crmuzo18— wHOISEOO ned Bustang Suscty P.O Box $670, New York NY 10087-5677 Rectng supoiees 41020
oa ormvza1e = 19449991.00 Anes Bunting Supety PO Bon 5670, New York WY 100875678 Rooting svrpies 2500
Be o7m2018 1928087100 ied Bating Suny PO Bax S670, New Yor WY 10007-5670 Roding mpphes oaargay
be ormvzate —19761064.00 Aer Bsting Suny POBox 5670. How Yor NY 10087-5680 Rooting surphes Perey)
of OFAT2018 19273084-00 ‘Ae Buking Supsty POGos 5570, Mew York NY 10007-5681 Rating eurches

oa ovnozate = 19585360-60 Mined Basteng Succty POBox S670, New York NY 10007-5582 Roxtng wurchee

oa ormezore 1998419900 Anes Butng Susety PO bax S670, Hew York NY 10087-5683 Rectng spokes

os ornozaie 1988202100 ‘Ated Baking Supty PO bar S670, New Yoru MY 10087-8604 Rooting evppiee.

Be omezote —_19826934.00 ned Busting Supcty PO Gar 5870, Hon York NY 10007-5885 Rooting svepes

be ornrzote 182980200 ‘ied Baking Supcty PO Gar S670. How York NY 10087-5506 Roctng meres

os OFAT2018 19592543-00 Abed Baking Supty POGcx 5870, New You NY 10007-5807 Routing euppies

oa orrwzore —19273144.00 iad Butsng Supety POBox S870, New York NY 10067-8688 Footy surches

on onarmore — 1ssr97e009 ‘Anad Dutang Supoty POBox 5670, New York NY 10087.5689 Rooting sucpaen

os omipzote 1928236000 ‘Aised Busting Supety POGar $670, Hew Yor HY 10067-5690 Rooting mippaen

a OVnw20%8 © 19282427-00 ‘Aised Busing Supety PO bax S870, Hew York NY 10007-5601 Rooting aupphen

a oriszore 1976248000 Abed Bustcing Supoty PO Bax 5670, New York NY 10087-5602 Rooting susphes

or OFs2ate = 19544943-00 Aieed Buiking Supply PObox S870, Hew Yor NY 10087-5693 Rooting surpies

or omozore 1951206200 ‘Aaa Burding Supety FO Box $670, Hew York NY 10087-5604 Rooting suspkes $0124 - Job Meatetats 10,179.62
or orenore —t9s3sens.00 ‘tied Duking Supcty PO Bax $670. Hew York NY 10087-5685 Rooting supoken S0175- Job Materats 2500
oa orngzote 18340696-00 Abad Basking Suppty PO Dax 2870, New York Ni 100074028 Roofing suppbas 50126- Jcb Matenats W721.45
aa ornozors —19490284-00 Aled Dusting Supply P.O Box 5670. New York NY 10007-8007 Roofing supphea 50127 - Job Materats 2azise
aH OFM 20I8 19498051-00 (Aibed Basking Supply PO Box 5670, New York MY 10007-5699 Raping suppbe ‘50128 - Job Blatonats. 3391.79
ea OMIW2O13 «—-19484395.00 Aied Dukieg Supply PO Box £870, How Yor. NY 10007-5699 Routing supphes $0179 - Jct Raatanals 2500
ea 071372018 19317090-00 Anos Gustoing Susoty 0 Box $670, How Yorn NY 100875700 Rooting supshea $0120 - Job teatenats stoes
es onig2018 $9935825-00 Atved Baakthng Supply PO Box 5670. Mew York NY 10007-6701 Roading supe 90131 - Job Maternals 25.00

MORE_0002

PagezotT
tpretea

€000 SHOW

HOUMER GOT - ELIOT
REUMEN FOF - ZE1OS

ANE LAIQNE + th Bare
sOyIEQUOIQNIE - KOM Bugongy

RLLDE AN "Hdd Apo jones Cups of
BLLNS AN FaOd Axaoy wagE Bupey 12

 

JOE URORNE + aim Burry

Bedbt AN" x
GLLEL AN ROd Amo jong Gian Sz

 

LEU AN’ wm
ROR NRONNN « 08 Baa RELUL AN ‘Raby Armoy Weng Gude tz
. Belt AN’ a

 

anEQUINgNE - yt Bujory

QLLEb AN Fad Axpond yonss Cusp 12

 

Reeard  om bee

BeLtt AN
BEZUE AN 'Ba0d Aaooy weag Gupey €t

 

RE LEL EA + 9siee Dapeng
SINR QUIN « yom Buypoy

eeetk AN
ALLL And Rady Asory ese GUE £1
REZED AN "Fata Axaey oaes Comune 04

 

SH WENS ONIN

S21ddNS ONIN

SRN dats ONIN

‘SBNddtS ONUNAd

SH WdditS ONUNIV

SEES ONAN

S3NdaltS ONIN

SHINS ONIN

S2NGANS OMNI

ROOT

ua feucn qubuedevew UOSOAASLOD
UCI] US ARTES AAO DIOLS

Rtztt AN AT
ELOLO IN HOSHSLVd LISULS LAIN COS
E4920 (NWNOSHSL¥d 133015 LP 86S
£10.10 (NNOSUZLVd 132UI6 Laban 260
Ch820 IN'NOSHAL Yd 133U15 Lipa 6s
SOL INNOSHALYd LAZULS LOeeYN S69
StOL0 IN'NOSHSLVd L34aULS LIN FES
04920 (NNOSHSLVd 153415 LYN 6S
E1910 (NW ROSUALYd L33H1S LOVE 269
$1910 INNOSYSLVd LEZULE LEU 66S

(PZ1S AN oUgRY "Edy penatH OCSI

POLEL AN ‘vovaey r80 4 Toons Jour POL
FOLLE AN “VOvctg Ista "WOKS SeRr COE
POLIT AN “Lovigeg Hes weag Mesa Zot
POLLE AN “nteee saa Tomes Aeter 501
POLLS AN “Loxerd 190M YeeRs AEC 00)

 

POLth AN " Aateer 66
POLE AN “LOMGrT ToeN, Wes Aster 95,
FOLEL AN “Lokang len, deeng doer 28
FOLLL AN ‘vokarg ten, Weng Asser 96,
OLE) AN ‘uovgey IteA) RRS Aa er 6

 

on bomOLA ‘a ‘“uaaus

eaqeiine Cuyooy BELSLEOOL AN OA MPH 'OL0S QO
saydicine Bugocey SELT2E00$ AN HDA MENN'OL9S ODO d
teqddre Buoy WELE-L000) AM HOA WAN ‘OL05 700.0 d
‘ceria Buyonns TELS-L9001 AN HOA MOH QUST FEO d
werkine Seepooy TEEFLIOT) AN OA MON “OLDS IO
saectine Cuypeng SEAS ADDL AN OA MN '8L9S ODO d
sayin Cunyccry CELLS LOOT! AN HOA many 'C295 FOO
wekirn Gayorny GZLS-LROOL AN OA MON 'GLOG EO
wondire Gayo SLLFLIOOL AN OA MON CIOS ROS
perder Ganyoony 22LS20005 AN YOK MON CIOS OOM
seyicne Bano BZLSLG00L AN OA MON GIS EOS
toptine buoy SZLP- 2001 AN HOA MEN OLDS TODO
seeders Cupoy *ULSLB00L AN HOA MORN OLDS FAO d
veins Ores SCLFLEOT) AN OA ON 019s FOU
eenctre Cmpny ZZLSLB00L AN SOA MON 'OLGS HOO
soxdcne Cyooy ZLS-LBNOS AN OYOA MN 'OLOS 109 0
eaydére Buyooy OZLS-£B001 AN OA MON ‘OLS KONO
waixktne Buyers GLLELBOO! AN HOA HON ‘OLDE 200d
cardine buypooy SHAS LGOO1 AN VOR mA C199 Od
seydcne Cups LUGS LGOOL AN YOK MON OLS ODO
degre Buy GIATLROOS AN HOA aH O19 *O>DOS
eneriine Buaoouy SHES LROOS AN HOA MAH ‘OIDS OOO
veqddne Buyory PhES EOD) AN WOR ON OIG OG Od
weqcine Cuxpeny ELAS A001 AN OA MON OL9S AOS
aryciina Guyer TIES ABOOS AN OA OEE OLTS ORO
seyire Banoo DES 2Q00) AN HOA MiHE OLS Od
seedine Buyomy, OLS-2G001 AN OA many “OLS OG Od
ween Buyory COLE-LROOL AN YOA MAN ‘OIDT GO
eodire Buyooy SOLE LIOO! AN OA MON OLDE POU
seciing Guyoay LOLS L000L AN 0A MON ‘D706 Od
faqddne Buyooy OLS LB00) AN HOA MENT ‘OL9T HOD d
waciine Fuga SOLSLB001 AN OA MEN 'DL99 FORO
od ne Buy POLE LE001 AN LOA MOR 'DIDY 000d
eandtne Guooy POLS LE00) AN OVOA MON 'OIDS ODO d
paging Buyoagy ZOLELRO0L AN HOA MEY OLS ODO d

“Duy Logon ASUOD 1800)
‘uy unwoNgEUeD ywod SO
“2U1 Lononqauog 18d = 9
“Su UenoRARUOD 198g 5:9
“Su UoERASUED 19g SJ

‘OuydTy NOW.
‘OUWdTY NOWAS
OUVITW NOUAS
CRIT NOUAS
OUST NOMAD
Sul read pur Sung Teo) 6g
Dur eS -
Deng munsry
Drypras muenry
POUERS Ruetee
POE mumey
POyeoS muni
PRYS many
POS muy

Arddng Burpee poure
Agsing Suping pay

Arstng Gung pee
Anting Bopeng cote
Jing Sanwa pate
Aiddrs Supra petty
Seddon Gucrrg petty
Adking Suping peany
Adios Bung poe
Adding Duper pouty
Adding Guping pansy
Aiking Ouonng pony

 

—
mnoaay

tepy

Gb0z "gh sequuerdeg qBronn goog ‘EE Arenurep
f!e3eQ Is0D [ensy gor
‘ON) ‘ONOOU 3HOW

 

uty a05

SUNINZSUNOMITY
‘ANI tuntre sa
SLNBFIRSENOOTS
SANSWISENEITS
SLNGVSNSTMITD

bedgOO
TTPO
etrio
Go-etezzese
OSreLeoen
OOrcitesres
DYGZOCISOE
doevereces
Crestzeces
Corecess
OrzPloiser
DESUGsZDe
Opeesscres
Orooteereh
trues,
Orenezces
Crcorreces
opooresie
orronsawsen
Oeertcries
OOS PORE,
Or seses es
OOSZrezzet
co zeotes:
oo Ceeresh
OPOLST INL

81020160 wed

&
Z
is

soe wey

&
5

RhOzzTORO men

os fbEs8HH

BUOZ ZL
TLOZOL
TOTAL
BLOZO8O
COTE ZO
RLOZA IAD
stozzoro
aLOZeLeo
BLOzOS
RLOZOED
BOZO
bianLeD
BOZO
wlazazO
erozoe
BtOzORO
BLOZREAO
wioeenze
1OREL00
PLOZAL
moze
eoezae

3%
S5aaa66

nloZeanD
RlOZeonO
Rozsa
RLOZA ORO
ThOzAO
TLOZELA
BOZO
Blozeato
moZOLAD
POZA
tOEeO
BLOz ORD
MOZSHEO
RLOZA0EO
Thozezne
elozano
PLOZOtaO
T1OZOLRO
PMOVATAG
RLOwnzAO
eloertaG
RLOzrzAN
rlozexa
BlOTAORO
moznwa
BOzezO
aozmz2a
bhOzreZd
whowe720
mhozaza
eteee0
groze220

—nees
en

lesssussassaacslessussassasuauanaaasanasszzysstal

sete
wv ise
vo00 SYOW

tpyetey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ooroce muny Wome? 01S orenlie smedung Ee ¥D aAud “DE aLSWAA LWNOOSIA Sreecs = gOZAERO ea
ODL miusy yeux - COMP orvele atu NEVO Ad 268t “SHI BLSYM LNCS Gazoes AL ONLENO wd
LovEve Muy weUdrbg - O01 ep nqol 9238p 10 fenaues Pua aepdUuNG 206 VD “SSOMOMON AIM ‘SNEGRN:DNS 96ST “DAI BUSWAA LRNODSIO ares = @LOZLeD 0
opts Fei TRUSTY - 0010S pagal ye suqan jo ennui: pum saeedund] 300 WD “SSONDYON ZAR] “DA NARNTONA S6oC “O¢tI “ALSWAK 2NNODSIO. eouzee = e10zZ1R—0 0
szeesn ming pamuchrby - COLES eyinel ye sugen jo enous pus smeduing zeo0t ‘OF "BLSVM ANNOOSIO 298725 @LOZORRO ro
VO 'SSOUSUON BARIC ‘DN UTBNONT S658
ooouz' mung peurdrbg - 0011S owes unr) SéBL1 AN MNOBESS C2¥ KOE Od DNL SINYHO TONYS 3AVO suk BLORAOLO rg
oosest und ramwdrtsy - COWS wmeg ea) PIGLS AN HNODdS CE KOT Od ‘NI S2HVED TAONYS 2AVO WL GOLLY "
siege mug RaeUKdrO3 - COLES wong wT C1614 AN WNOBdS Otr KOE Od ‘Sea S2NVED TBONYS ZAvO rl grozento ve
oases'e pag Pate’ - COLE cones ever) TLE AN HNOIdS CEP KOT Od ‘ON S2NVED T2ONYS 2ZAvO ze stDzIO re
zosere MELROSE - 00S = 90m BANA ocd ‘DTV SONEEO ALD Tezk | St0ZmZAO Cc)
ooseiy muequooans - 0008S + yom Bw BAY O11 SONNE ALD TE ) "
eeorets BeNIRQUCOTE | DOES ow SneaAy 271 SONNHED ALD sith stOEEMO. "
svaisor BeRRAUDOINS - 2008S by aUnS'anNBAY ste 971 'SONTTIID ALD vio, eroevteroo weg
rare. Suquud sede 9 tuted - 0580S eouee Cuca somdn pum Sui FISLO PN WORN 7S 1090 9 Be soaefodey sy tea ghozorea rea
legen eoumencor solos seeckie tr ~ eT iso HOuWN — GlozmatO a
(aerven” meumenqor-ogios fo , . seedine coe eee TE MEWES ESOP GIORNO a
[sosec emumeny gor -ootos | FO soe sendng cor " — NASIR YES SIOTAWEL “9
BT LOC SUR PE - ODOT ‘teideg aor Shot £50%20 — BLOZMOLE “9
oie emueeys OOF - 00108 ~~ empdre tees! § grQLorN Pounefiug ‘snuey eperES MPI] nd | ‘ozo
en ‘ wee. qgigg ‘aaa coho SY 2Y0A4-Pot a s¥4 - sua mame siozant
caer smunere ner. polos EKBUN eASa;T “ROG “HOI3g "SETONY-T Sat Defue | “weireRN ‘B00) “ody LPO TROSE Zw wUPOUg a SiH a1oz@ant
i tt X00 'O'd
' NDGLSLESE-ZE 2430.
i. a _ fi ate oat gg menue aamaam g naommeed SE HOR OU ac eeneeutnnmtegeny gene
Teese SHUNETE REL - OOLOS ‘ebiswaip “ieoaaon Buagatig| FESLOCN “uote IS WOE 3 ot ‘suardadiodss aay stoz2004
ror WMT OS 20 Ne HU EK GUe ERUSTEE) FW OE] EEOLL AN "PON OD ‘by oN ono gE [ aap ay erge ss9r29  sLOZOONL v0
we emma 0k” emeroosg Zymed s1ozsieo
£1082 X00 Gd
GIS TESE TE 130
wee SURETY OE BOLTS ermine $4020 CN “uo Pee amen OP | pLOzr Leo
goo trumener 1010s — . “teri thay eOZeLeO
oon smumenscer -gor0s 7 . ieveye GSU} OVOLL AN aed Av Uap “PY OUI SOZ BlOZeLED
18098 temo soos ee ~~ wating Gang) TZONS AN TORN IUD FY BUS 3 USE| RICA LAD
welt Seer FOLDS | meg —— LOLOL
avaey fee cer OLS pegkine WhOZeate
ezenz SRUMETLOOE - 20105 SIRO EnaOe pase pu FORO SayOUNG fad uRdaid “wariONG BaaeoD £08 T9OS9 Tv DURCUgT B1OzeK6O
tng x08 '0'd
eracasrese-Ze 1490
nent minicar meer een ROWS ORD OU RN ness uenutuntennnnnes
ses smumencer ois “SRS + SRFOUULES IG SHEN £6, Prem Siozo%e
: freumenigor -oorgs  SS*S*~*~S*S*ST BS “en “RL CN "HHUTE EZODS AN "PON FFB TE DPN PP Bhs! wy BIE s9rD0 «| aLOZAORO “a
reat SRRURIEYY COT | GOLOS ‘emir Guquimg BLILL AN ewoyuOUeY IS pUZ SONG Cuawe i pure Bunce ITH sor emp 29 gLOeOO HO
geese PRUARY OOF 0010S LYON BOTH SH HSN L¥aUD + NodORs dag awoH 2P0-79059 Z¥ *ruscug deg) ews} asor ete | GLOzreZ0 seuss
rote x00 01
SUDSLGLOSZ-E 1430
PeUES POD Fxtog BLY
Were ‘eerumen cer - 00805 syruojew Coo CZONL AN SONI IEND PY NOUS LST Joan ELLE tspreteuzog == gLOTOO omg
yecon's SeVOHEH OOF - 0005 w8pe poo: pends RKO pA VSI POTD Te BUNCH 23 |AY LOR) S701 are 289 O89 | gLOzO0 weg
owenr ‘CRURIOH OF - OOLOS LYON 82 TTA SH NON LYHO > UOOOES Pood ew LPOG T90S9 Z¥ URC tog aU sor 0639 g1eUrONO wD
47081 XO O'd
GIPSESLESE TE 1630
Seung pom) 1oKdoQ) BLK
109 MONET CO 00205 “ruenne tenes mouery 289r SPIO BOZO wed
CR2T-O2011 AN Huadom
Ory DED Ses
zwer SERVLET - 00505. HLUON 931 199 SH ND3N LYSED * EOGOGL Rdg SLO LYORTZOORD Zv My Fag ew esor se so | e10trOG wen
ae00i x09 Od
bOSESLESE UT 1030
— ee ees = 4 —— ee
(sein ‘SEVEN or - 00105 roe Baer) S016L Wel “PtADEHd 75 244 012 | ‘Sus pus TcrS wr $1079 459700 BLOOD me
aris TALON HE - DOLOS Oe 1s Oey a SPOR TOOT ZY TICKS Riseg wut 256 Be 50  gloRANLO we
trot: x00'0e
honeer0s2-2t 1aad
weg reer) dey) ELH
wun SEVENTIES 00305 segs cor L7OR 29050 Z¥ TICK eta ewoH] 259% eeu SIOZ wn
£00. X08 '0'8
erasseese-2¢ 1d30
‘scnhang PPR) radiog LOH
Saroo tL ROLE GOT. COLES Smusew Cuycou ewig Yrvd “LAFHIS NVM HLNOS "C66 SHS ¢XOT Od “OMI 'SLONGOUd SLW?S VHYINYD yest, = gloz080 “9
overo'rs RRLOVEH GOP DO10S einvaTeu Suppo. ewig SIV ‘LAFULS NIV HENOS C96 SHS OXOT Od “OHI 'SLONGOUd JLYTS vEWNYOD Geena, glowonmO ag
D6'S02'2 ERUBEN GOF - COLTS ‘Severew Ougen Ores divs ‘LABULS NVM HENS ‘C06 SHS @ XO Od ‘DNI RLONOGHd SLV1S VENT oeeeze SOE aD wo
sosesez EIUREN OF - 00105 revere Guyoos ores Utd ‘LAZULS NiVNM MANOS “E96 <ittS @XOM Od “ON! 'SL9NGOUd BLYTS VENTS serezt —-gLozoRa "0
se ear hz RUE GF - D0105 Servoyeu Suyor emis fv4 “LIZHIS NIV HINOS ‘C6 dS @ XO Od “ON SLONOGHd ALIS WETTED ssrtz, = ghozeIZO «a
onroon'z RUmEN GF - 00108 trum Guyou Hg fd “LIZWLS NM HINOS ‘CHS gS 9X0T Od “ONtSLONOOUd BLYTS VEEVTRYD ore ghozuzea we
anooo'Ge ERUREN CF - 00105 rye eU CAYO! FNS 41174 “LISI NIVPIHINOS ‘C96 dS @ XO Od “ON! SLONOOHE 3LV78 VINO orm = shozwzed wag
exert fray eWOr’ - OOPS MUO) EWOORERI ORY «CELL AN Puveu phony "PAG Ang 800001 POS OVE TIS SSErsLiw — GLOZROOL "
oe ond'ot SRERAONG + OOS RRA ANE « ate Cearpoey RLLEL AN “sang Anny maneg Buen BZ “oy eongtee3 09 59 ors = MOZSOLE ND
— omeee — nanan SS
ynouy nosy Omer TOY muy eames. ae on) a

 

8407 ‘a} segundos yBoarg goog “be Azenusp
(ereq 1s0D jenysy gor armen
“ONI‘ONLOOY SYOW RV Iss
tegeteg

$000 JYON

 

 

 

 

Reader ~ Dy Cae Oy SUH « ]
maatnghia Duy fur 0oy many ~ QE]
sewogiuse “2u) 6a,00y 82099 - 20087
westogkum Jul Gus oy 82094 - NT]
weetoriiue 2u) Gu poy B20yy - GT]
wersdns Guyory
sontien Guyppoy
eaydtina Buyooy

Foe SUT DEVO BUR AB, re ia pu kag Buguad BORG EOD)

 

 

sewer]

 

"OA eyreM “THEY PUY "SIG PEP CMEC ND|

ac ol ae a
HROIEW Col OTE MNS
ever Guyeny

mun Gueg

want hug

mua hae

aces fag)

nat fuga)

eos fuga

sores Cue

mass hy

wove BD

setumew Banoo

severe Buyooy

sqeumew Buyooy

 

PRO teu Deane 7 Of 5d ‘ge - ore BOY
RD BHR PR PA OF Bd “gue - ant azoeny
JEG ey RQUND FO Bd “ge - qne Barney
tap cay HEALED po OZ Ed “gp Le - qre BksyoTy
PEW tay DeAVED POF Bd 'g Ue - Gre BuO
IRRO By PEAS P OZ Od “g Le Qn Buea
weyee fay Peace FOZ Bd *g a0 - qn Buyooy.
S00 Bal PEALND 70 OF Gd ‘9 La - qr Bory
Pep bay pequc pi Oz Bd ‘ge - qr faaory
FED Coy FEUD po OF 6d ‘g Ue «98 SuyooY
WeWRP Bat eques 90 OZ Bd ‘ge + ne Gulony
toyckine Guxjous 7 praunoaus,

seyddns Byyom ; wreuiesys:

torddns Curyoos j eoUS

tain Gaon s meg

‘Deqdiins Gisyonn 7 p@U_AIYS

toydins Busyons ; ounoeus

saqckins Buyoa, s meLATS

repddins Baryon / RUS

tenders Bury j eRRUAIONS

fayciane Guayi j pega

‘Teqdcins xxyous j eUAeeNS

Boyds Buszo0d | ERR,

‘wepdéns Guo | eUIEUS

‘perder Gunes s eHUAeOUS

seagching Gungons ; eaugang

‘sayddns Buszons 7 reunOnS

sayddns Guo s ereLIORUg:

payddie Buyou 7 peUIoeUS

200g) payee pur Add ng

sua0g pestua pue Acting

$800 GW) Ky ROS 0) SoU Frum!
2EOL0 fry Bowie “pM TEL

BS9d0 TN Sheed “f MNOY JOLT

26020 FN sOWEe “YOY I EZt
ULE0 CH SNALGSN 'BINSAY HLO} SbbE
PSLLO FN SNOULG3N 'SNINDAY HLOS PELE
PELEO PN BNPLLESN "BNBAY HLO8 C461
S120 EN “SNTLLSIN “SNNZAW Hit 764)
S220 CN SNELLGSN "SNINBAY HOS EBL
CCLEL AM mepduuues mans UND S29

waded
wieg
pied
wag
wiles

DO AD Ava Pog Cong ered many LOKRd

DO AG Avg pty Ooig eneED Hoty
30 Ad AverPard Sp eRwwD MeN Ut

 

porn errr

 

 

ey PRU LZOYE|

 

 

Wey Seu Uayy,

 

“ON NOH! LAVEOUELSWHY
“OMI NOW! 4 SEQUELS
Sundog Aecing watery

STLED AN ‘OOOMINGYG SIMBA AMWST V9 OM SOUHSS UENTVLNOD JSUNOSSYE ONT
PELLD AN QOOMINTHG ZONGAY ARV VO ONE FOULS BENTYLNOD FIENOTTY ONT
$ZL18 AN QOOMINSYO BINBAY AHYZT WO Ohl SANS MBMIVLNOD JOUCOSTN ONT
ZZLUL AN QOOMINTH0 ANGAY AHN WO OMS SOUAHSS BEINN INOD SOUNOSIN One
12210 AN ‘QOOMLNZHG BMBAY AHW21 Wa Sie 3XAH2S WANTWLNOS JOUNOS3Y ONT

OZ210 AN OOOMLNTHG SNAZAY AWS V8 Ott SOKAUES NENVLNOS JDUNOSTY ONT
GULLE AN OOOMINDHG ATRAY AWS V9 OF SOSAUSS USN LNOD JOUNOSTY ONT
BULL AN SOCOMINZHY BNNZAV ANY) V9 ON SANS UENVLNOD S2uNOSTY ONV
ENZLY AN QOOMINZES BINZAY AHVS1 ¥9 ON] DANES UBNEYLNOS JOUNOSIY Oey

SSS0-O01.20 TN SRRWARN “OOSEL KOA Od
U9S0-08120 TN RYAN “SUSEL KOE Od
ARR ROLLO FN VMN ‘OST KOG Odd
SOSO-GELLO IN SREY MN "ROSES XCD Od
LUE AN S20ug Ag BAg xorueUERN OCoL
dvoe-z90s@ Z¥ mWWeOUd

A002 XOO Crd

OLOSLSLES2°7E 1430

rowueg yoer) jaded ewoH

Lvos-z90s@ Z¥ Musoud

an092 XO0 Od

Si OssS2002-2e 1430

seomung ppeD wadieg] aun}

GLLTL AN Tuerpareny tg UZ S OST

SF820 FA SrBe ry berg UY sng mG £5
EPROP ones gry ‘Deeg ery eeeG DID FS
PRIO ON eee ge pmey Uy sang PO CE
CrRL0 PN “eante ge] pery une seed PO 25
BPRL0 CN “enete ge] Decy UT enmeg PO LS
BPRLO Fy enmke ge7 ‘eo Y Une 84009 FIO OS
7020 FH “same gr poy UM AE PIO EF
BYDL0 FN eM ET DeTY UN HBO FIO BF
GYOZ0 FH ME AT ‘Deoy UY 880g PIO LF
WOE ZO PH “eeeke 781 “peoY UNY ZeK80g MO SF
POLO Fry ones 01 ‘peo UNY 4428 HO Sr
QED FN eee eT prog uNy aAPEG MO rr
EZNLb ANRIOItY news Aemuncns o1-34

FEEL AN Morya Aemuns 92-8)

OSL EL ANHOMY wang AemeES 92-61,
LIAL ANeLOITY eng Aemuens Gt-Ot
‘THLEL Anveunity meng Aemners o2-01
VDED ANTRUCzEY meng ArmueS 92-81

OLUEL ANTeUSisy wets Aemuns S104
COLLL ANT@UaHY weg demams B16)
POMEL ANTUIIRY jeaRS ARALIENS O2-2L
ZOU) ANT@uOIRy rag Ames Be-8L
BOLLE AN Buniey yetng AnMuRS Di-L
SOULE AN eUDity Tees Aenumers Or,

292b) AN “ASHNHNZONT
A1BRULS ANOXOH 195
ASLEL AN ASHOHNZONIT
ADTELS AHONOIH 195

waOF oe seduing Jot VB aaa
erie 2 SugeD jo NOUNS DN RTKLUNC) IOC YD ‘SEOUOUON BANC “ONUAENIOND C85T

STWASNWH SNHOF
STUASAWH SNHOF
ATUASNYA SNHOF
TWASNYIN SHOT

DU READ GUAPO BEA PME

smovueg TP AN) pOdE MLE]

BROMUS POEL AGI) OUI]

DN) OMLULWSM DAES AOOLEYH

Ou orn yer
a lg eg
ay orang
ay rk ed
A rey Ha
‘2a thy wate
yw pag
“mn ved yaad
a NAD WS
“oun AD HURL

“Duy "eeunenpU EMUQRELE BUY
DU] SeUTE DU] APURORLS Eve
“ONL tenehpul epUaee Es Ivey
“Del SSRN DU] UNG Bue
“Duy "RUREN PL) EOUQBONS eed
“Duy ‘ROUtNU) URE HUES
“UNE OU) pUnNRUg IVs
“uy "CRI OU) eURbeUS Bey
2 “Satu mAb Huey
ey BOUREN DU) UAB eS

Dy "BRL FryRLL bE
U1 "eeuEnpUl eUOeLg YE
“Du "BOUZENU| POURMELTS Ruy
2ul "ROUIENOUL BRUIORE ued

“ONI'wOOd OL yoo

“ONT HOOT OL YOOO

‘OMI ALSVM LNAOISIO
“OM ALS UNNOZSIO

 

Omen

—
etepny

610z ‘Bb soqundes yonoRn godE ‘Ie Asenuer
(e1E8q 3sOD jenjsy gor
“ONI‘ONI4O0N AHOW

 

ITE Ooues

i
SOREGRED

§

3

¢
85
2

‘3107100
BOZO
BOZO
srozeure

Zi68 —- BLOZTDLAD
PELICRIOR = gh OzZOrL0

S828

BEIOST ALNVEVAL | SIOZ
ETIGCEHOR = BLOTS WE
2CROCEENG =: BORE ERO.

boo: alozaasa

Giada LOSvEI9o = GLOZEL ZO

BUMETHI-E19S = GLOZEWEO

orsee = SIDZ/IZEO
969L | STCZrOeL
Salome
wrt | BOzAtTe
SOSt = SLOZAETAN
hes | SLOZAO
fret RLOZOLAN)
mr | RlowzoNd
tre SLOZAULO
oy, ShOEATLO
Cer SEO Z ME TEO
sor, = glozaaz0
eirt = B10Z20R0
FEOL = SH OZ/b EO
gO = SERZOEO
SOL = 8102/5080
shozrOto
Soest
‘S1OZTLLO
s1LozRo0
s1OZLaG
erOet20
shozatLO
SLOZAULO

t0zRzAG
SlOZAO
SOLRLAO
tienen
S107

BhOZAUO

ELErFS —- SLOZRNERO
weSLes = BLOM ERO

Co] 0

q

SSSR SRSSSEISIZFZIIGSTISS

H sa busaanaecaaanannasdlllJillUlals a

‘ele
wy ise
